UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE TO TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 (Final Amendment) BLACKROCK FIXED INCOME VALUE OPPORTUNITIES (Name of Subject Company (Issuer)) BLACKROCK FIXED INCOME VALUE OPPORTUNITIES (Name of Filing Person(s) (Issuer)) Common Shares of Beneficial Interest, Par Value $.001 per share (Title of Class of Securities) 09256W101 (CUSIP Number of Class of Securities) John Perlowski BlackRock Fixed Income Value Opportunities 100 Bellevue Parkway Wilmington, Delaware 19809 1-800-441-7762 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of the Filing Person(s)) With a copy to: Michael K. Hoffman, Esq. Skadden, Arps, Slate, Meagher & Flom LLP Four Times Square, New York, NY 10036-6522 February 24, 2011 (Date Tender Offer First Published, Sent or Given to Security Holders) CALCULATION OF FILING FEE Transaction Valuation: $72,273,663.50(a) Amount of Filing Fee: $8,390.98(b) (a) Calculated as the estimated aggregate maximum purchase price for Shares. (b) Calculated at $116.10 per $1,000,000 of the Transaction Valuation. [X] Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid:$8,390.98 Form or Registration No.:Schedule TO, Registration No. 005-86109 Filing Party:BlackRock Fixed Income Value Opportunities Date Filed: February 24, 2011 [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [] third-party tender offer subject to Rule 14d-1. [X] issuer tender offer subject to Rule 13e-4. [] going-private transaction subject to Rule 13e-3. [] amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: |X| This Final Amendment relates to the Tender Offer Statement on Schedule TO (the “Statement”) originally filed on February 24, 2011 by BlackRock Fixed Income Value Opportunities (the “Fund”) in connection with an offer (the "Offer") by the Fund to purchase up to 61,225 of its issued and outstanding shares from the shareholders of the Fund on the terms and subject to the conditions set forth in the Offer to Purchase filed as Exhibit (a)(l)(ii) to the Statement. This is the Final Amendment to the Statement and is being filed to report the results of the Offer.The following information is furnished pursuant to Rule 13e-4(c)(4): 1. The Offer expired at 4:00 p.m., Eastern Time, on March 25, 2011. 2. 33,507.338 shares were validly tendered and not withdrawn prior to the expiration of the Offer, and all of those shares were accepted for purchase by the Fund in accordance with the terms of the Offer. 3. The value of the shares was calculated on March 25, 2011. 4. Payment of the purchase price was made on or about March 30, 2011, in the amount of $39,370,116.93. SIGNATURE After due inquiry and to the best of my knowledge and belief, I certify that the information set out in this statement is true, complete and correct. BLACKROCK FIXED INCOME VALUE OPPORTUNITIES By: /s/ John Perlowski Name: John Perlowski Title: President and Chief Executive Officer Date: April 7, 2011
